J-A05039-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 SABRINA HERRINGTON SPEIGHTS             :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 ALLIE H. SPEIGHTS                       :
                                         :
                    Appellant            :   No. 2176 EDA 2017

                    Appeal from the Decree June 15, 2017
    In the Court of Common Pleas of Philadelphia County Family Court at
                  No(s): September Term, 2015 No. 8483


BEFORE:    DUBOW, J., MURRAY, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                      FILED MARCH 26, 2018

      Allie H. Speights (“Husband”) appeals from the divorce decree entered

by Court of Common Pleas of Philadelphia County following the lower court’s

decision to grant the petition for bifurcation filed by Sabrina Herrington

Speights (“Wife”). Husband argues that the trial court abused its discretion

in entering a bifurcated divorce decree pursuant to Section 3323 of the Divorce

Code, 23 Pa.C.S.A. § 3323. We affirm.

      The parties were married on September 30, 1978, but have been living

separate and apart since October 6, 2010, due to Husband’s incarceration in

federal prison, where he currently remains. On September 29, 2015, Wife

filed for divorce, alleging that the parties’ marriage was irretrievably broken

and that the parties had lived separate and apart for more than two years.

Wife sought an order approving grounds for divorce set forth in 23 Pa.C.S. §

3301(d) (“irretrievable breakdown”).

____________________________________
* Former Justice specially assigned to the Superior Court.
J-A05039-18



      Husband filed an answer and a counter-affidavit opposing the entry of a

divorce decree, arguing that the parties “binded [sic] their [marriage]

covenant as a lifetime consensual agreement and contractual relationship

recognized by law.”    Answer, at 2.    Husband also alleged that Wife was

estopped from asserting that Husband was intentionally living separate and

apart from her as he had been “forced to be incarcerated.” Answer, at 6. In

addition, Husband filed a petition for special relief asking for the appointment

of counsel or that trial court require Wife to pay his counsel fees. When the

trial court denied Husband’s requests, he filed a notice of appeal, which was

subsequently quashed by this Court.

      Following the filing of numerous pleadings by both parties, a divorce

master held a hearing and filed a report on October 27, 2016. Husband filed

exceptions to the master’s report and Wife filed an answer to Husband’s

exceptions. After a hearing, the Honorable Diane Thompson issued an order

on January 13, 2017, approving of the grounds for divorce set forth in 23

Pa.C.S. § 3301(d), finding the parties’ marriage to be irretrievably broken.

      On March 2, 2017, Wife filed a motion to bifurcate the divorce.          In

response, Husband filed an answer contesting the motion for bifurcation,

claiming that he did not consent to the bifurcation. In addition, Husband filed

a motion requesting summary judgment, reiterating his argument that Wife

had no grounds to file for divorce given their agreement to be bound in

marriage.




                                     -2-
J-A05039-18



      On June 5, 2017, the Honorable Ourania Papademetriou filed an order

granting Wife’s motion for bifurcation, finding that Wife had demonstrated that

compelling circumstances existed for the entry of a divorce decree.

Specifically, the lower court found that Husband could not deny that the

parties had lived separate and apart since October 6, 2010, the date his

incarceration commenced.     The lower court observed that Wife had only

visited Husband in prison on one occasion and had limited phone

communication with him. In addition, the trial judge noted that Wife had no

desire to reconcile with Husband and that Wife was in a relationship with an

individual that she intended to marry.

      Moreover, the lower court found that Wife “demonstrated that sufficient

economic protections have been provided for [Husband] during the pendency

of disposition of claims relating distribution of marital property, alimony,

counsel fees, costs and expenses and related claims.” Order, 6/15/17, at 1.

Thus, the lower court referred the case to a permanent divorce master and

also denied Husband’s motion for summary judgment. Thereafter, the lower

court entered a divorce decree on June 15, 2017. This timely appeal followed.

      As an initial matter, we note that this appeal is properly before this

Court.   It is well-established that “a divorce decree entered pursuant to a

bifurcation order is a final and appealable order, although a bifurcation order

alone, entered prior to a divorce decree, is interlocutory. Further, it is well

settled that we will review the issuance of a bifurcation order using an abuse




                                     -3-
J-A05039-18



of discretion standard.” Brian v. Brian, 872 A.2d 843, 845 (Pa.Super. 2005)

(quoting Savage v. Savage, 736 A.2d 633, 643-644 (Pa.Super. 1999)).

     Pursuant to Section 3323(c.1) of the Divorce Code, a trial court may

enter a Divorce Decree prior to resolution of the economic issues between the

parties either with the consent of both parties or if the movant demonstrates

that compelling circumstances exist for entry of the Divorce Decree. See 23

Pa.C.S. § 3323(c.1). “Bifurcation separates the termination of the marriage

from the distribution of property so that the marriage and each party's

personal life are not held hostage to economic demands.        A decision to

bifurcate should be made only after the disadvantages and advantages have

been carefully explored and analyzed.” Leese v. Leese, 534 A.2d 1101, 1102

(Pa.Super. 1987) (quoting Wolk v. Wolk, 464 A.2d 1359, 1361 (Pa.Super.

1983)).

     When issuing a bifurcation order, trial courts must thoroughly explain

their underlying reasoning:

            Since the decision to bifurcate is discretionary, we will
     review lower court decisions pertaining to bifurcation by using an
     abuse of discretion standard. So long as the trial judge assembles
     adequate information, thoughtfully studies this information, and
     then explains his decision regarding bifurcation, we defer to his
     discretion. In other words, this determination should be the result
     of a reflective examination of the individual facts of each case.

Brian, 872 A.2d at 845 (quoting Wolk, 464 A.2d at 1362).

     In reaching its decision to bifurcate the divorce proceedings, the trial

court emphasized that the parties had lived separate and apart for nearly



                                    -4-
J-A05039-18



seven years since Husband’s incarceration.         During this time period, the

parties had limited communication and Wife had indicated that she had

entered a romantic relationship with another individual who she wished to

marry. The trial court indicated that it had specifically referred the case to a

permanent master in divorce to resolve the parties’ economic claims, including

the equitable distribution of any marital property, alimony, counsel fees, and

related claims.1      The trial court emphasized that Husband’s numerous,

repetitive filings had delayed the matter which would have been substantially

advanced in terms of reaching a full resolution.       Moreover, the trial court

determined that Husband would suffer no prejudice as a result of the

bifurcation order.

       The record in the instant case does not suggest that the lower court

abused its discretion in granting Wife’s bifurcation request. Bifurcation will

permit the parties to move on with their lives without holding the personal life

of Wife hostage to the economic claims of her incarcerated husband, who

adamantly claims that Wife can never seek the dissolution of their marriage

covenant for any reason whatsoever. Therefore, we affirm the lower court’s

order entering the bifurcated decree in divorce.

       Decree affirmed.

____________________________________________


1 Wife alleges there is no marital property to divide as the marital home is in
foreclosure and Husband owes over $1.9 million in restitution due to his
federal incarceration for money laundering and related crimes. Husband
alleges that there are marital assets in the hundreds of thousands, but has
never attempted to identify any of those assets in his numerous filings.

                                           -5-
J-A05039-18




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/26/18




                          -6-